DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 6/2/21 in which claims 1, 12 and 26 have been amended. Claims 1-22 and 26 are pending in the application. 

Information Disclosure Statement
The information disclosure statement filed on 6/2/21 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2008/0142019), hereinafter Lewis in view of Isaza et al (US Pat. No. 5,271,389), hereinafter Isaza. 
Regarding claim 1, 12 and 26, Lewis teaches a method of estimating respiratory demand of a patient being administered flow therapy and flow therapy apparatus comprising:
a non-sealing patient interface (Fig. 1: 100, paragraph 12, paragraph 58) and a respiratory support apparatus (Fig. 17) using a controller (paragraph 10, paragraph 64) of a flow therapy apparatus:
controlling a flow generator of a flow therapy apparatus so that the flow generator administers gas to the patient through both nostrils using a non-sealing patient interface (paragraph 58), wherein the gas administered to the patient is at a predetermined gas flow rate (Paragraph 63, the sensors may be used to set an initial setting for the cannula system):
for each nostril, measuring a nostril parameter associated with that nostril using one or more sensors of the flow therapy apparatus (paragraph 67, each outlet is connected to a sensor which measures a gas parameter, paragraph 81 a sensor to measure gas flow rate), the nostril parameter being one or more of a respiratory demand of that nostril (paragraph 81, the sensor may measure gas flow rate), a parameter indicative of the respiratory demand of that nostril (paragraph 67, the sensor may measure pressure which is indicative of demand, or gas flow rate, paragraph 81 ) or a parameter from which the respiratory demand of that nostril is configured to be derived; and
determining the respiratory demand of the patient from the nostril parameter associated with each nostril. (paragraph 59, the information is used to determine the dominant flow of air between each nare and provides information to establish or modify the treatment regimen, In paragraph 120 Lewis teaches that the rate of inhaling air is greater than the flow rate of the therapy device the microprocessor adjusts the flow rate to eliminate entrainment of ambient air. Therefore, the device is using a flow rate to determine a respiratory demand), wherein the respiratory demand of the patient is the gas flow rate required by the patient during breathing.  (In paragraph 120 Lewis teaches that the rate of inhaling air is greater than the flow rate of the therapy device the microprocessor adjusts the flow rate to eliminate entrainment of ambient air. Therefore, the device is using a flow rate to determine a respiratory demand)
If Applicant does not agree that Lewis teaches the respiratory demand is the gas flow rate, Isaza teaches a ventilator system (Fig.3) wherein the respiratory demand is based upon the flow rate and/or pressure measured in the patient circuit. (Col. 4: lines 15-20)
It would have been obvious to a person of ordinary skill in the art to use the flow to determine the respiratory demand as taught by Isaza in order to control the flow to a desired flow rate based upon the demand. (Col. 4: lines 15-20)

Regarding claims 2 and 13 Lewis in view of Isaza teaches the invention claims 1 and  12 and Lewis further teaches wherein the respiratory demand of the patient is:
inspiratory demand, and/or an expiratory demand. (Paragraph 59, determines the dominant flow so is determining during inhalation or exhalation, paragraph 119, Lewis teaches lowering rates during expiration in paragraph 121)

Regarding claims 3 and 14, Lewis in view of Isaza teaches a method and apparatus according to claims 1 and 12 and Lewis further teaches wherein the parameter associated with each nostril is a pressure of a nasal passage for that nostril and/or a pressure of a conduit leading to the nasal passage of that nostril. (Paragraphs 67 and 81, paragraph 119, the sensors measure pressure in the conduit)

Regarding claims 11 and 22, Lewis in view of Isaza teaches the inventions of claims 1 and 12 and Lewis further teaches automatically controlling the flow therapy based on the respiratory demand of the patient determined from the nostril parameter associated with each nostril. (paragraph 59)

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Isaza.
Regarding claims 10 and 21, Lewis in view of Isaza teaches the inventions of claims 1 and 12 and Lewis further teaches displaying on a display the respiratory demand of the patient determined from the nostril parameter. (paragraph 121, Fig. 21) 
Lewis does not explicitly disclose displaying the demand associated with each nostril. 
However, since Lewis teaches displaying the demand (paragraph 121) and further teaches that measurements are taken from each nostril (paragraphs 59 and 81) it would be obvious to one of ordinary skill in the art to modify the device of Lewis in view of Isaza to display the respiratory demand for each nostril in order to provide the operator information about the pressure readings so that the operator may modify the settings (paragraph 121). 

Claims 4, 5, 9 15, 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Isaza, and further in view of Aylsworth et al (US 2006/0174885), hereinafter Aylsworth.
Regarding claims 4 and 15, Lewis in view of Isaza teaches a method and apparatus according to claims 3 and 14 Lewis further teaches wherein the controller is configured to determine the respiratory demand of the patient by comparing the pressure of the nasal passage for each nostril (paragraph 59) and determining an offset flowrate. (paragraph 59, a determination is made of which nare has the dominant flow of air)
Lewis does not explicitly disclose combining the pressure of the nasal passage for each nostril and using a relationship to determine an offset flow rate. 
However, Aylsworth teaches a method and system to control pressure (Abstract) which teaches combining the pressure of the nasal passage for each nostril (fig. 9: 906, Paragraph 62, the controller calculates the sum of the measured airflow) and using a relationship stored in the controller (Paragraphs 42 -45, Fig. 4 the controller calculates the area under the curves to determine volume inhaled by each nostril and then compares airflows between nostrils.  The controller compares to a predetermined threshold (paragraph 45) to determine if the set point pressure changes are needed) to determine an offset flow rate (paragraph 62, the offset flow rate is determined by summing the airflows for both nostrils, paragraph 45 the comparison between the airflows is used to determined pressure changes)
or a respiratory demand flow rate for the patient using the combined pressure of the nasal passage for each nostril 
or using the relationship, determining an offset flow rate or a respiratory demand flow rate for each nostril using the pressure of the nasal passage for each nostril and combining the offset flow rate 
It would have been obvious to a person of ordinary skill in the art to configure Lewis in view of Isaza to combine the pressure of the nasal passage for each nostril to determine an offset flow rate as disclosed by Aylsworth since Lewis describes using the differences to determine flow therapy (paragraph 59) and the Aylsworth method of doing so would provide the obvious result of determining the difference in flow rate and the total flow rate.

Regarding claims 5 and 16, Lewis in view of Isaza and Aylsworth teaches a method according to claims 4 and 13 and Aylsworth further teaches wherein the relationship is a mathematical relationship wherein the relationship correlates the respiratory demand to the pressure of the nasal passage for each nostril or for the patient. (Paragraph 62, Aylsworth teaches summing the flow signal for both nostrils to come up with the total respiratory flow signal. In paragraphs 42 and 67 Aylsworth teaches pressure sensors to determine the flow)

Claims 9 and 20, Lewis in view of Isaza teaches a method according to claim 1 and an apparatus according to claim 12, but Lewis does not disclose a specific formula for determining a gas flow rate.
Aylsworth teaches a method and system to control pressure (Abstract) which teaches wherein a gas flow rate required to be supplied through both nostrils or a gas flow rate to be required through each nasal prong of the patient interface to meet a respiratory demand of each nasal passage or of the patient is configured to be determined using one or more of the following equations:
Im + IF1 +IF2   (Fig. 9 of Aylsworth, paragraph 62, the sums of both nasal prongs are summed for the total flow)
wherein Im corresponds to the system flow rate, IF1 and IF2 are prong currents. 
.

Claims 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in Isaza, further in view of Aylsworth as applied to claim 5 or claim 16 and further in view of Starr (US 2005/0121033), hereinafter Starr.
Regarding claims 6 and 17, Lewis in view of Isaza and Aylsworth teaches the method of claim 5 and the apparatus of claim 16 but does not disclose the mathematical relationship is 
                 
                    
                        
                            Q
                        
                        
                            o
                            f
                            f
                            s
                            e
                            t
                        
                    
                    =
                    S
                    Q
                    R
                     
                    
                        
                            
                                
                                    A
                                    B
                                    S
                                    
                                        
                                            
                                                
                                                    P
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            n
                                            a
                                            s
                                            a
                                            l
                                        
                                    
                                
                            
                        
                    
                
            
wherein Qoffset is the offset flow rate for the respective nasal passage at a point in time and is calculated using said mathematical relationship, Pt is a terminal pressure in, at near, or proximate an outlet of a respective nasal prong of the patient interface or in, at, near or proximate the respective nasal passage of the patient at a point in time and Rnasal is a nasal resistance to flow of the respective nasal passage. 
However, Starr teaches a mathematical relationship (equation 7, paragraph 90) which can be rearranged to read                         
                            Q
                            =
                        
                                             
                            
                                ∆
                                P
                                /
                                R
                            
                        
                    
This equation would work as an equivalent alternative means of calculating fluid flow (it is implied that only positive numbers can be placed within a square root since one of ordinary skill would know to use an absolute value within a square root in order to avoid an undefined equation).


Regarding claim 7 and 18, Lewis in view of Isaza and Aylsworth, and further in view of Starr teaches the method of claim 6 and the apparatus of claim 18. Aylsworth teaches that resistance of the nasal passage affects the flow through the passage (paragraph 40) but does not disclose wherein for a nonlaminar condition, the mathematical relationship is determined by
                
                    
                        
                            R
                        
                        
                            n
                            a
                            s
                            a
                            l
                        
                    
                    =
                    
                        
                            (
                            P
                        
                        
                            t
                            r
                            a
                            n
                            s
                        
                    
                    -
                     
                     
                    
                        
                            P
                        
                        
                            c
                            h
                            a
                            r
                            )
                        
                    
                    /
                    
                        
                            Q
                        
                        
                            2
                        
                    
                     
                
            
and for laminar flow
                
                    
                        
                            R
                        
                        
                            n
                            a
                            s
                            a
                            l
                        
                    
                    =
                    
                        
                            (
                            P
                        
                        
                            t
                            r
                            a
                            n
                            s
                        
                    
                    -
                     
                     
                    
                        
                            P
                        
                        
                            c
                            h
                            a
                            r
                            )
                        
                    
                    /
                    Q
                
            

Starr teaches a flow equation                         
                            ∆
                            P
                            =
                            R
                            *
                            
                                
                                    Q
                                
                                
                                    x
                                
                            
                        
                             (paragraph 94, for purely turbulent flow x is equal to 2 and for laminar flow x is =1 paragraph 95 teaches the value of x is equal to 1 for purely laminar flow.) Therefore Starr teaches for purely turbulent flow                         
                            
                                
                                    R
                                
                                
                                    n
                                    a
                                    s
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    (
                                    P
                                
                                
                                    t
                                    r
                                    a
                                    n
                                    s
                                
                            
                            -
                             
                             
                            
                                
                                    P
                                
                                
                                    c
                                    h
                                    a
                                    r
                                    )
                                
                            
                            /
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                             
                        
                    
and for purely laminar flow                         
                            
                                
                                    R
                                
                                
                                    n
                                    a
                                    s
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    (
                                    P
                                
                                
                                    t
                                    r
                                    a
                                    n
                                    s
                                
                            
                            -
                             
                             
                            
                                
                                    P
                                
                                
                                    c
                                    h
                                    a
                                    r
                                    )
                                
                            
                            /
                            Q
                        
                    
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have modified the method and apparatus of Lewis in view of Aylsworth with the calculation for resistance of Starr in order to provide a means of estimating the resistance through the nasal passage. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Isaza and Aylsworth as applied to claims 5 and 16 and further in view of Hunter et al (US 2009/0156952), hereinafter Hunter. 
Regarding claims 8 and 19, Lewis in view of Aylsworth teaches the invention according to claims 5 and 16 but does not disclose wherein the mathematical relationship is formed from an electrical analogy and is I=V/R wherein I is a current and corresponds to the offset flow rate for each nostril,
V is voltage and corresponds to a nasal resistance to flow
And R is a resistance and corresponds to a nasal resistance
However, using an electrical analogy in a respiratory circuit is well known. Hunter teaches a respiratory device which uses a mathematical relationship formed from an electrical analogy based on Ohm’s law. (paragraph 39, equation 1)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Lewis in view of Aylsworth with the mathematical relationship from an electrical analogy as disclosed by Hunter since this is an alternative method of estimating flow rate which would provide the flow rate and nasal resistances for the device.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the examiner disagrees that Lewis does not teach wherein the respiratory demand is the gas flow rate as indicated above in the rejection for the independent claims, a new rejection has been applied over Isaza. Isaza teaches that flow rate is indicative of respiratory demand. 


Conclusion
`Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785